Case: 15-40817      Document: 00514115158         Page: 1    Date Filed: 08/14/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals

                                      No. 15-40817
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                              August 14, 2017

UNITED STATES OF AMERICA,                                                      Lyle W. Cayce
                                                                                    Clerk
                     Plaintiff - Appellee

v.

RICHARD DANIEL GARCIA,

                     Defendant - Appellant



                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 2:09-CR-297-1


Before STEWART, Chief Judge, and JONES and CLEMENT, Circuit Judges.
PER CURIAM:*
       The panel entered a limited remand in this case in an opinion dated
August 1, 2017. Upon receipt of the district court’s order dated August 7, 2017,
the panel now files this supplement to our prior opinion. The district court
order states that the district court “did not consider new information in the
Addendum to deny Garcia’s motion” for a 18 U.S.C. § 3582(c)(2) sentence
reduction. The denial of the sentence reduction was based on Garcia’s past
criminal history and his continued threat to public safety. Therefore, as the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40817   Document: 00514115158    Page: 2   Date Filed: 08/14/2017



                               No. 15-40817
court did not consider the new evidence in the Addendum, there was no error.
Therefore we AFFIRM the district court.




                                     2